Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a molding apparatus or manufacturing method for molding a semiconductor device, or the resulting semiconductor device, including an upper mold comprising a device receiving region for receiving the semiconductor device and for a molding material to fill therein, a mold part configured to cover the upper surface of the semiconductor device, a dynamic part disposed within a device receiving region of the upper mold and surrounds the semiconductor device, and configured to move relatively to the mold part, wherein an upper surface of the semiconductor device comprises a groove at least partially surrounding the upper surface of the semiconductor device which moves relatively to the mold part along a first direction after the molding material fills a space between the semiconductor device and a substrate, wherein the groove maintains a distance from a  boundary between the semiconductor device and the molding material.

The closest prior art for claims 1 and 11, the method and manufacturing apparatus for manufacturing a semiconductor device, is Ho (US-20180021993), which teaches an upper mold comprising a device receiving region for receiving the semiconductor device and for a molding material to fill therein, and a mold part configured to cover the upper surface of the semiconductor device. However, Ho does not teach a dynamic part disposed within a device receiving region of the upper mold and surrounds the semiconductor device and configured to move relatively to the mold part, which moves relatively to the mold part along a first direction after the molding material fills a space between the semiconductor device and a substrate.

While one of ordinary skill in the art could attempt to use Hasegawa (JP2004017629) to modify Ho and teach the limitation of a dynamic part disposed within a device receiving region of the upper mold and surrounds the semiconductor device and configured to move relatively to the mold part, which moves relatively to the mold part along a first direction after the molding material fills a space between the semiconductor device and a substrate, this combination does not properly teach the missing limitations, as is shown in the applicant arguments/remarks filed 05/09/2022 and the applicant initiated interview summary filed 03/28/2022. Because there is no better teaching or combination to be made in the art, claims 1 and 11 are allowable over the prior art.

The closest prior art for claim 16, a molded semiconductor device wherein an upper surface of the semiconductor device comprises a groove at least partially surrounding the upper surface of the semiconductor device, wherein the groove maintains a distance from a  boundary between the semiconductor device and the molding material, is Weber (U.S. Patent No. 6324069), which teaches a semiconductor device  wherein a molding material encapsulates the semiconductor device. However, Weber does not teach wherein an upper surface of the semiconductor device comprises a groove at least partially surrounding the upper surface of the semiconductor device, wherein the groove maintains a distance from a boundary between the semiconductor device and the molding material.

While one of ordinary skill in the art could attempt to use Ding (CN103151380) to modify Weber and teach the limitations of the semiconductor device comprising a groove at least partially surrounding the upper surface of the semiconductor device, this combination still does not teach the limitation of the groove maintaining a distance from a boundary between the semiconductor device and the molding material. Because there is no better teaching or combination in the art to teach this limitation, claim 16 is allowable over the prior art, and as a result the entire invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748